--------------------------------------------------------------------------------

Exhibit 10.2
 

 WELLS FARGO HSBC TRADE BANK
 REVOLVING CREDIT LOANS NOTE

--------------------------------------------------------------------------------

 

 $10,000,000 
 Seattle, Washington
 
 December 21, 2007

                        
FOR VALUE RECEIVED, the undersigned KEY TECHNOLOGY, INC., an Oregon corporation
("Borrower") promises to pay to the order of WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION ("Trade Bank") at its office at 999 Third Avenue, 11th
Floor, Seattle, WA 98104, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Ten Million Dollars ($10,000,000), or so
much thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement (computed on the
basis of a 360-day year, actual days elapsed) either (i) at a fluctuating rate
per annum one and three-quarters percent (1.75%) below the Prime Rate in effect
from time to time, or (ii) at a fixed rate per annum determined by WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank") to be one percent (1%) above Bank's LIBOR in
effect on the first day of the applicable Fixed Rate Term. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank.  With respect to each LIBOR option selected hereunder, Trade Bank
is hereby authorized to note the date, principal amount, interest rate and Fixed
Rate Term applicable thereto and any payments made thereon on Trade Bank's books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.


1.             DEFINITIONS:  As used herein, the following terms shall have the
meanings set forth after each:


 
1.1
"Business Day" means any day except a Saturday, Sunday or any other day
designated as a holiday under Federal or California statute or regulation.



1.2        "Fixed Rate Term" means a period commencing on a Business Day and
continuing for thirty (30), sixty (60), ninety (90) or one hundred eighty (180)
days, as designated by Borrower, during which  all or a portion of the
outstanding principal balance of this Note bears interest determined in relation
to Bank's LIBOR; provided however, that no Fixed Rate Term may be selected for a
principal amount less than Five Hundred Thousand Dollars ($500,000); and
provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof. If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rate Term shall be extended to the next succeeding
Business Day.


 
1.3
"LIBOR" means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8 of 1%) and determined pursuant to the following formula:



LIBOR
=
Base LIBOR
 
 
100% - LIBOR Reserve Percentage



 
(a)
"Base LIBOR" means the rate per annum for United States dollar deposits quoted
by Bank as the Inter-Bank Market Offered Rate, with the understanding that such
rate is quoted by Bank for the purpose of calculating effective rates of
interest for loans making reference thereto, on the first day of a Fixed Rate
Term for delivery of funds on said date for a period of time approximately equal
to the number of days in such Fixed Rate Term and in an amount approximately
equal to the principal amount to which such Fixed Rate Term applies.  Borrower
understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.



 
(b)
"LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for "Eurocurrency
Liabilities" (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Bank for expected changes in such reserve percentage
during the applicable Fixed Rate Term.

 

Page 1 of 7

--------------------------------------------------------------------------------



1.4           "Prime Rate" means the rate most recently announced by Bank at its
principal office in San Francisco, California as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may
designate.  Any change in an interest rate resulting from a change in the Prime
Rate shall become effective as of 12:01 a.m. of the Business Day on which each
change in the Prime Rate is announced by Bank.


2.             INTEREST:


 
2.1
Payment of Interest.  Interest accrued on this Note shall be payable on the last
day of each month, commencing December 31, 2007.



 
2.2
Selection of Interest Rate Options.  At any time any portion of this Note bears
interest determined in relation to Bank's LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Prime Rate or in relation
to Bank's LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to Bank's LIBOR for a Fixed Rate Term designated by
Borrower.  At the time each advance is requested hereunder or Borrower wishes to
select the LIBOR option for all or a portion of the outstanding principal
balance hereof, and at the end of each Fixed Rate Term, Borrower shall give
Trade Bank notice specifying (a) the interest rate option selected by Borrower,
(b) the principal amount subject thereto, and (c) if the LIBOR option is
selected, the length of the applicable Fixed Rate Term.  Any such notice may be
given by telephone (or such other electronic method as Trade Bank may permit) so
long as, with respect to each LIBOR selection, (i) if required by Trade Bank,
Trade Bank receives written confirmation from Borrower not later than three (3)
Business Days after such telephone notice is given, and (ii) such notice is
given to Trade Bank prior to 10:00 a.m., California time, on the first day of
the Fixed Rate Term.  For each LIBOR option requested hereunder, Trade Bank will
quote the applicable fixed rate to Borrower at approximately 10:00 a.m.,
California time, on the first day of the Fixed Rate Term.  If Borrower does not
immediately accept the rate quoted by Trade Bank, any subsequent acceptance by
Borrower shall be subject to a redetermination by Trade Bank of the applicable
fixed rate; provided however, that if Borrower fails to accept any such rate by
11:00 a.m., California time, on the Business Day such quotation is given, then
the quoted rate shall expire and Trade Bank shall have no obligation to permit a
LIBOR option to be selected on such day.  If no specific designation of interest
is made at the time any advance is requested hereunder or at the end of any
Fixed Rate Term, Borrower shall be deemed to have made a Prime Rate interest
selection for such advance or the principal amount to which such Fixed Rate Term
applied.



3.             ADDITIONAL LIBOR PROVISIONS.


 
3.1
If Trade Bank at any time shall determine that for any reason adequate and
reasonable means do not exist for ascertaining Bank's LIBOR, then Trade Bank
shall promptly give notice thereof to Borrower.  If such notice is given and
until such notice has been withdrawn by Trade Bank, than (i) no new LIBOR option
may be selected by Borrower, and (ii) any portion of the outstanding principal
balance hereof which bears interest determined in relation to Bank's LIBOR,
subsequent to the end of the Fixed Rate Term applicable thereto, shall bear
interest determined in relation to the Prime Rate.



 
3.2
If any law, treaty, rule, regulation or determination of a court or governmental
authority or any change therein or in the interpretation or application thereof
(each, a "Change in Law") shall make it unlawful for Trade Bank (i) to make
LIBOR options available hereunder, or (ii) to maintain interest rates based on
Bank's LIBOR, then in the former event, any obligation of Trade Bank to make
available such unlawful LIBOR options shall immediately be canceled, and in the
latter event, any such unlawful LIBOR-based interest rates then outstanding
shall be converted, at Trade Bank's option, so that interest on the portion of
the outstanding principal balance subject thereto is determined in relation to
the Prime Rate; provided however, that if any such Change in Law shall permit
any LIBOR-based interest rates to remain in effect until the expiration of the
Fixed Rate Term applicable thereto, then such permitted LIBOR-based interest
rates shall continue in effect until the expiration of such Fixed Rate
Term.  Upon the occurrence of any of the foregoing events, Borrower shall pay to
Trade Bank immediately upon demand such amounts as may be necessary to
compensate Trade Bank for any fines, fees, charges, penalties or other costs
incurred or payable by Trade Bank as a result thereof and which are attributable
to any LIBOR options made available to Borrower hereunder, and any reasonable
allocation made by Trade Bank among its operations shall be conclusive and
binding upon Borrower.

 

Page 2 of 7

--------------------------------------------------------------------------------




 
3.3
If any Change in Law or compliance by Trade Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority shall:



 
(a)
subject Trade Bank to any tax, duty or other charge with respect to any LIBOR
options, or change the basis of taxation of payments to Trade Bank of principal,
interest, fees or any other amount payable hereunder (except for changes in the
rate of tax on the overall net income of Trade Bank); or



 
(b)
impose, modify or hold applicable any reserve, special deposit, compulsory loan
or similar requirement against assets held by, deposits or other liabilities in
or for the account of, advances or loans by, or any other acquisition of funds
by any office of Trade Bank; or



 
(c)
impose on Trade Bank any other condition;



and the result of any of the foregoing is to increase the cost to Trade Bank of
making, renewing or maintaining any LIBOR options hereunder and/or to reduce any
amount receivable by Trade Bank in connection therewith, then in any such case,
Borrower shall pay to Trade Bank immediately upon demand such amounts as may be
necessary to compensate Trade Bank for any additional costs incurred by Trade
Bank and/or reductions in amounts received by Trade Bank which are attributable
to such LIBOR options.  In determining which costs incurred by Trade Bank and/or
reductions in amounts received by Trade Bank are attributable to any LIBOR
options made available to Borrower hereunder, any reasonable allocation made by
Trade Bank among its operations shall be conclusive and binding upon Borrower.


4.             BORROWING AND REPAYMENT:


 
4.1
Borrowing and Repayment.  Borrower may from time to time during the term of this
Note borrow, partially or wholly repay its outstanding borrowings, and reborrow,
subject to all of the limitations, terms and conditions of this Note and of any
document executed in connection with or governing this Note; provided however,
that the total outstanding borrowings under this Note shall not at any time
exceed the principal amount stated above.  The unpaid principal balance of this
obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for any
Borrower, which balance may be endorsed hereon from time to time by the
holder.  The outstanding principal balance of this Note shall be due and payable
in full on June 30, 2009.



 
4.2
Advances.  Advances hereunder, to the total amount of the principal sum stated
above, may be made by the holder at the oral or written request of Jim Brausen
or David Camp, any one acting alone, who are authorized to request advances and
direct the disposition of any advances until written notice of the revocation of
such authority is received by the holder at the office designated above, or (b)
any person, with respect to advances deposited to the credit of any account of
any Borrower with the holder, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account.  The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.



 
4.3
Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.  All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to Bank's
LIBOR, with such payments applied to the oldest Fixed Rate Term first.



 
4.4
Prepayment.



 
(a)
Prime Rate.  Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to the Prime Rate at any time, in any
amount and without penalty.

 
Page 3 of 7

--------------------------------------------------------------------------------


 
 
 
(b)
LIBOR.  Borrower may prepay principal on any portion of this Note which bears
interest determined in relation to Bank's LIBOR at any time and in the minimum
amount of Five Hundred Thousand Dollars ($500,000); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof.  In consideration of Trade Bank providing this prepayment
option to Borrower, or if any such portion of this Note shall become due and
payable at any time prior to the last day of the Fixed Rate Term applicable
thereto by acceleration or otherwise, Borrower shall pay to Trade Bank
immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

 
 
(1)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.



 
(2)
Subtract from the amount determined in (1) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at Bank's LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.



 
(3)
If the result obtained in (2) for any month is greater than zero, discount that
difference by Bank's LIBOR used in (2) above.



Each Borrower acknowledges that prepayment of such amount may result in Trade
Bank incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Trade Bank.  If Borrower
fails to pay any prepayment fee when due, the amount of such prepayment fee
shall thereafter bear interest until paid at a rate per annum five percent (5%)
above the Prime Rate in effect from time to time (computed on the basis of a
360-day year, actual days elapsed).


 
5.
EVENTS OF DEFAULT:  This Note is made pursuant to and is subject to the terms
and conditions of that certain Credit Agreement between Borrower and Trade Bank
dated as of July 27, 2006, as amended from time to time ("Credit
Agreement").  Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an "Event of Default" under this Note.



6.             MISCELLANEOUS:


 
6.1
Remedies.  Upon the occurrence of any Event of Default, the holder of this Note,
at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, protest or notice of dishonor, all of which are expressly waived by each
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Each Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees (to include
outside counsel fees and all allocated costs of the holder's in-house counsel),
incurred by the holder in connection with the enforcement of the holder's rights
and/or the collection of any amounts which become due to the holder under this
Note, and the prosecution or defense of any action in any way related to this
Note, including without limitation, any action for declaratory relief, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding relating to any Borrower.



 
6.2
Obligations Joint and Several.  Should more than one person or entity sign this
Note as a Borrower, the obligations of each such Borrower shall be joint and
several.



 
6.3
Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of California, except to the extent Trade Bank has greater
rights or remedies under Federal law, whether as a national bank or otherwise,
in which case such choice of California law shall not be deemed to deprive Bank
of any such rights and remedies as may be available under Federal law.

 
Page 4 of 7

--------------------------------------------------------------------------------


 
This Note supersedes and replaces that certain Revolving Credit Loans Note dated
July 27, 2006, in the maximum amount of $10,000,000, executed by Borrower in
favor of Trade Bank.


“BORROWER”


KEY TECHNOLOGY, INC.


By:  /s/ David M. Camp


Title:  President and CEO




Borrower’s Address:
150 Avery Street
Walla Walla, WA 99362


Page 5 of 7

--------------------------------------------------------------------------------




ADDENDUM TO PROMISSORY NOTE




THIS ADDENDUM is attached to and made a part of that certain promissory note
executed by KEY TECHNOLOGY, INC., an Oregron corporation ("Borrower") and
payable to WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION, or order, dated as
of December 21, 2007 in the principal amount of Ten Million Dollars
($10,000,000) (the "Note").


The following arbitration provision is hereby incorporated into the Note:


ARBITRATION:


1.           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise arising out of or
relating to in any way (i) the loan and related loan and security documents
which are the subject of this Note and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.


2.           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”).  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


3.           No Waiver; Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


4.           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 

Page 6 of 7

--------------------------------------------------------------------------------




5.           Discovery.  In any arbitration proceeding discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


6.           Class Proceedings and Consolidations.  The resolution of any
dispute arising pursuant to the terms of this Note shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.


7.           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.


8.           Real Property Collateral; Judicial Reference.  Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


9.           Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This Note may be amended or modified only in writing
signed by each party hereto.  If any provision of this Note shall be held to be
prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Note.  This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.


IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.


“BORROWER”


KEY TECHNOLOGY, INC.


By:  /s/ David M. Camp


Title:  President and CEO
 
Page 7 of 7

--------------------------------------------------------------------------------









